Citation Nr: 1825923	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 957A	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a disability of the right lower extremity, to include the right ankle and foot area.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1987 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In the Veteran's November 2014 substantive appeal, he requested a Travel Board hearing.  In a January 2018 letter the Veteran was notified of his scheduled hearing and he confirmed in a January 2018 phone call that he would appear before the Travel Board.  However, the Veteran failed to appear as scheduled.  As the Veteran was properly notified of the time, date and location of his scheduled hearing and failed to appear, his hearing request is deemed withdrawn.


FINDING OF FACT

The Veteran does not have a current diagnosis of a right foot disability.


CONCLUSION OF LAW

The criteria for service connection for a right foot condition have not been met. 38 U.S.C. § 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Veteran's claims.

II.  Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131.

To establish service connection the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  See 38 U.S.C. § 1110. Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran seeks service connection for a right lower extremity condition, specifically a right foot or ankle condition.  In a November 2012 statement, the Veteran stated that his injury occurred on active duty and that he has experienced pain since that injury.  

Service treatment records from the Veteran's active service show that the Veteran suffered a right foot sprain in November 1987.  Additionally, he was noted on entry as having mild, asymptomatic pes planus and hallux valgus.  Upon examination in June 1988, the Veteran's feet were found to be normal.  

Post-service treatment records in the claims file contain complaints of right ankle pain but no diagnosis of a right lower extremity disability.  

The Veteran was afforded VA ankle and foot conditions examination in October 2012.  The examiner found that there was no diagnosis for either a right ankle or right foot condition because there was no pathology to render a diagnosis.  The examiner further noted that a diagnosis of a right foot sprain was made in and relevant in 1987 and was not a current diagnosis.  The Board finds that the preponderance of the evidence weighs against a finding of a disability of the right extremity that results in functional impairment.

After a careful review of the evidence, the Board concludes that the evidence does not establish that the Veteran has been currently diagnosed with a right lower extremity disability during the period on appeal.  In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board has considered the Veteran's complaints of right foot pain, and he is competent as a lay person to identify observable symptoms.  However, as noted, the Board does not find a basis for determining that there is a right lower extremity disability that results in functional impairment.  See Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  As to the specific issue in this case, diagnosing a right foot or ankle disability, the Veteran is not competent to diagnose such a disability, as it falls outside the common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

In consideration of the evidence, the Board finds a disability manifested by right lower extremity pain has not been shown during the appeal period.  The preponderance of the evidence is against the claim because the current disability element for service connection is not met.  Therefore, there is no doubt to be resolved, and service connection is not warranted for a right lower extremity.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right lower extremity disability is denied.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


